Ex-99.d.3 Exhibit B to Investment Advisory Agreement dated April 1, 2005 Between Scout Investments, Inc. and Scout Funds Fund Advisory Fee Scout Small Cap Fund 0.75% for the first $1 billion of annual average daily net assets 0.65% for annual average daily net assets over $1 billion Scout International Fund 0.80% for the first $1 billion of annual average daily net assets 0.70% for annual average daily net assets over $1 billion Scout Core Bond Fund 0.40% of annual average daily net assets Scout Mid Cap Fund 0.80% for the first $1 billion of annual average daily net assets 0.70% for annual average daily net assets over $1 billion Scout Core Plus Bond Fund 0.40% of annual average daily net assets Scout Global Equity Fund 0.80% of annual average daily net assets Scout Unconstrained Bond Fund 0.60% for the first $3 billion of annual average daily net assets 0.55% for annual average daily net assets over $3 billion Scout Low Duration Bond Fund 0.30% of annual average daily net assets Scout Emerging Markets Fund 0.85% of annual average daily net assets Scout Equity Opportunity Fund 0.75% of annual average daily net assets IN WITNESS WHEREOF, the parties hereto have caused this Exhibit B to be amended and restated effective as of the 28th day of March, 2014. Scout Investments, Inc. Scout Funds, on behalf of the series listed on this Exhibit B By: /s/ Andrew J. Iseman By:/s/ Andrew J. Iseman Name and Title: Andrew J. Iseman, CEO Name and Title: Andrew J. Iseman, President
